Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20080107725) further in view of Wright (US 4236889).
Regarding Claim 1, Park, in the same field of endeavor, discloses a water flosser 200, comprising: a housing 10, a tooth irrigation portion (within 200; abstract),  a water nozzle portion (on the tip of 200), a winding mechanism  400, and a water pipe 220 configured to be bent and wound, wherein: the winding mechanism is connected to the housing (Figure 2) and comprises a rotating portion (Figure 7) configured to rotate relative to the housing, a first end of the water pipe is relatively fixed on the rotating portion via 250, the first end of the water pipe is configured to be in communication with the water inlet of the tooth irrigation portion (labeled below as “communication point”), the water pipe is wound on the rotating portion (Figure 5), and a second end of the water pipe is configured to extend out of the winding mechanism 210. Park does not disclose the tooth irrigation portion is disposed in the housing and comprises a water inlet and a water outlet, the water nozzle portion is in communication with the water outlet of the tooth irrigation portion.

    PNG
    media_image1.png
    205
    297
    media_image1.png
    Greyscale

	Wright, in the same field of endeavor discloses the tooth irrigation portion 34 is disposed in the housing (figure 1) and comprises a water inlet 39 and a water outlet 40, the water nozzle portion 43 is in communication with the water outlet of the tooth irrigation portion (40 connects to 43 which is the nozzle). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Park’s water flosser with Wright’s internal tooth irrigation portion in order to have a device that is easily portable and easy to fill.
	Regarding Claim 3, Park discloses a water connector 451, wherein: the water connector rotatably via 413 cooperates with and is in communication with 18the water inlet of the tooth irrigation portion (labeled above as “communication point”), and the first end of the water pipe is fixedly connected to and is in communication with the water connector via 220 passing through 250.
	Regarding Claim 4, Park discloses the rotating portion comprises a water outlet cover 414, and the water outlet cover is fixedly connected to the water connector 451 (Figure 7).
	Regarding Claim 5, Park discloses an outer revolving surface of the rotating portion (Figure 7; concave as defined by the Britannica Dictionary is having a shape like the inside of the bowl; which the boxed in portion below is shaped like that of a bowl) is concave to define an annular accommodating groove 415, and the water pipe is wound in the annular accommodating groove (Figure 7; 220 is wrapped around 415).

    PNG
    media_image2.png
    325
    275
    media_image2.png
    Greyscale

	Regarding Claim 6, Park discloses a fixed portion 450, wherein: the rotating portion comprises a rotating drum 411, an inner side of the rotating drum is fixedly connected to a partition plate (Labeled below as “partition plate”), the rotating portion is relatively rotatably connected to the fixed portion (Figure 7), and a receiving space (labeled below as “receiving space”) is defined between the partition plate disposed in the rotating drum and the fixed portion (Figure 7).

    PNG
    media_image3.png
    345
    289
    media_image3.png
    Greyscale

	Regarding Claim 7, Park discloses  the fixed portion 450 comprises a fixed plate and a fixed shaft fixed 453 on the fixed plate, the fixed shaft passes through an upper side of the partition plate (Figure 7) and is further disposed with a blocking ring 430 connected to the fixed shaft, and the blocking ring abuts the upper side of the partition plate (Figure 7; Figure 6 shows exploded view).
	Regarding Claim 8, Park discloses the rotating portion (Figure 7) comprises a rotating drum 411, the water pipe 220 is wound around the rotating drum (figure 7), the rotating drum comprises an opening penetrating 413 an inner side 411 and an outer side of a wall of the rotating drum (labeled below as “outer wall”), the first end of the water pipe extends into the rotating drum through the opening, and the first end of the water pipe is relatively fixed on the rotating drum ( the water pipe and direction it traverses is shown in Figure 2).

    PNG
    media_image4.png
    197
    202
    media_image4.png
    Greyscale

	Regarding Claim 9 and 10, Park discloses an elastic member 330, wherein: the elastic member cooperates with the rotating portion (Figure 3) and the housing to generate a reset torque when the rotating portion rotates forward, and the reset torque is configured to drive the rotating portion to rotate in reverse to achieve retraction of the water pipe (Paragraph [0051]).
	Regarding Claim 11, Park discloses a rotation stop mechanism 250, wherein: the rotation stop mechanism cooperates with the rotating portion to stop the rotating portion from rotating (Paragraph [0046]).
	Regarding Claim 21, Park does not disclose   a motor, wherein: the motor is operatively connected to the rotating portion to drive the rotating portion to rotate forward and reverse.  
Wright discloses a motor 14, wherein: the motor is operatively connected to the rotating portion to drive the rotating portion to rotate forward and reverse via arm 16. It would have been obvious to one of ordinary skill in the art to have modified Park’s water flosser with Wright’s motor in order to retract and extend the water pipe easily without user error.

Allowable Subject Matter
Claims 2, 12-20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772